1. Is the plaintiff the owner and entitled to the possession of that portion of the land described in the complaint which is enclosed within the lines 9, 8, 10, 5, 4, 11, 12, 13, and 1 to 9, on the map, or any part thereof; and if so, what part? Answer: "Yes; the whole of it."
2. Has the defendant unlawfully trespassed upon the same, as alleged? Answer: "Yes."
3. What damage, if any, is plaintiff entitled to recover of defendant? Answer: "$10."
Defendant appealed.
This case has been tried three times and is reported 171 N.C. 21;173 N.C. 32.
We have examined the exceptions in the record and can find no substantial error that necessitates another trial. Three juries have *Page 686 
answered the same issues in favor of the plaintiff, and we are not disposed to grant a new trial in such cases unless the error assigned is of a character that manifestly requires it.
No error.